Case 1:20-cv-00242-TWP-DLP Document 25 Filed 06/29/20 Page 1 of 1 PageID #: 86




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                      Indianapolis Division


JOANNA BOND                                              )
          Plaintiff,                                     )
                                                         )
        v.                                               ) Case No.    1:20-cv-242-TWP-DLP
                                                         )
EQUIFAX INFORMATION SERVICES, LLC,                       )
and US BANK HOME MORTGAGE                                )
           Defendants.                                   )


                                     ORDER OF DISMISSAL

        Plaintiff, Joanna Bond, by counsel, have moved this court to dismiss Defendant Equifax

Information Services, LLC, from this cause. The Court, being duly informed and finding said

Motion made for good cause, now GRANTS said Motion.

        IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that

Plaintiff's claims against Defendant Equifax Information Services, LLC, only are dismissed, with

prejudice, each party to bear its own costs and fees.


               Date: 6/29/2020

                                                        ________________________
                                                        Hon. Tanya Walton Pratt, Judge
                                                        United States District Court
                                                        Southern District of Indiana
Copies to counsel of
record electronically registered.
